DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          LESTER SWARTZ,
                             Appellant,

                                    v.

      POINCIANA PLACE CONDOMINIUM ASSOCIATION, INC.,
                         Appellee.

                              No. 4D16-4224

                          [January 18, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard L. Oftedal, Judge; L.T. Case No. 50-2012-CA-
023660-XXXX-MB.

  Lester Swartz, Lake Worth, pro se.

   James K. Parker and Yvette R. Lavelle of Boyd Richards Parker &
Colonnelli, P.L., Miami, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.